kk Ww bw

SDN

10
i
12
13
14
15
16
17

Case 2:19-cv-00486-JLR Document 76 Filed 07/03/19 Page iof5

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

SOUTHREST, INC., a Washington corporation,

dba The Woodmark; CARILLON
PROPERTIES, a Washington general
partnership,

Plaintiffs,
. Vv.

HYATT HOTELS CORPORATION, a
Delaware corporation; DH KIRKLAND
MANAGEMENT LLC, a Washington limited
hability company; CORALTREE
HOSPITALITY GROUP LLC, a California
limited liability company,

Defendants.

CASE NO. 2:19-cv-00486-JLR
STIPULATED MOTION AND

[PROPOSED] ORDER FOR LEAVE TO C
FILE DOCUMENT UNDER SEAL

NOTE ON MOTION CALENDAR:

“WEDNESDAY, JULY 3, 2019

 

18
19
20
21
22
23
24
25
26

 

 

 

DH KIRKLAND MANAGEMENT LLC,
Counterclaim Plaintiff,

Vv.

CARILLON PROPERTIES,

Counterclaim Defendant.

 

 

STIPULATED MOTION AND [PROPOSED] ORDER FOR

LEAVE TO FILE DOCUMENT UNDER SEAL
CASE NO. 2:19-cv-00486-JLR

SUMMIT LAW GROUP, PLLC

315 FIFTH AVENUE SOUTH, SUITE 1000
SBATTLE, WASHINGTON 98104-2682
Telephone: (206) 676-7000
Fax: (206) 676-7001

 

 

 

 
10
1
12
13
14
15
16
17

Case 2:19-cv-00486-JLR Document 76 Filed 07/03/19 Page 2of5

IL, INTRODUCTION
Pursuant to Western District of Washington Civil Local Rule CR 5(g)(2), the parties

respectfully move this Court for leave to file under seal an unredacted copy of the Hotel
Management Agreement between Carillon Properties and Destination Kirkland Management, Inc.,
dated May 27, 2011 (‘SHMA”).
Il. CERTIFICATION

In accordance with Local Civil Rule 5(g)(3)(A), the undersigned counsel certifies that on
July 3, 2019, Philip McCune (on behalf of Hyatt Hotels Corporation and DH Kirkland
Management LLC), Jon Stride (on behalf of Plaintiffs) and Shane Cramer (on behalf of CoralTree
Hospitality Group LLC) met and conferred, both telephonically and via email, and reached.

agreement regarding the need and extent to file under seal an unredacted copy of the HMA.

I. BACKGROUND
The parties referenced the HMA in their briefs. Defendants Hyatt Hotels Corporation

(“Hyatt”), DH Kirkland Management LLC (“DKM”) and CoralTree Hospitality Group LLC
(“CoralTree’”) anticipated in their briefing that they would file the entire HMA document under
seal after entry of the Protective Order.

The Court entered the parties’ Stipulated Protective Order on July 1, 2019 (Dkt. No. 74)

 

18
19
20
21
22
23
24
25
26

 

 

and the parties hereby stipulate to filing the redacted version of the HMA in the public record and
filing the full unredacted HMA under seal. Declaration of Matthew W. Walch in Support of
Stipulated Motion for Leave to File Under Seal (“Walch Decl.”’), § 2 and Ex. 1.

The Protective Order (Dkt. No. 74) outlines categories of documents the parties agree are
in whole or in part confidential, id. at 2 (Section ID, and procedures for sealing confidential
material when included in documents filed with the Court. Jd. at 4 (Section IV, § 4.3). Inthe
Protective Order, Section II, the parties stipulated that the HMA is a Confidential document.
Sealing is necessary because portions of the HMA contain confidential business terms that, if

published, would prejudice Hyatt and DKM in other contract negotiations. Walch Decl., { 4.

STIPULATED MOTION AND [PROPOSED] ORDER FOR SUMMIT LAW GROUP. PLLC
LEAVE TO FILE DOCUMENT UNDER SEAL - 1 315 PIFTH AVENUE SOUTH, sure 1000
CASE NO. 2:19-cv-00486-JLR

SEATTLE, WASHINGTON 981042682
Telephone: (206) 676-7000
Fax: (206) 676-7001

 

 

 
Case 2:19-cv-00486-JLR Document 76 Filed 07/03/19 Page 3 of 5

 

 

1 |} Accordingly, the parties agree that the redacted portions of the HMA are appropriately disclosed
2 |) only as contemplated by the Protective Order, Section IV, § 4.2.
3 IV. THE PROTECTIVE ORDER BOTH PERMITS AND REQUIRES THE
4 PARTIES TO FILE THIS MOTION FOR LEAVE TO SEAL
5 In accordance with the Stipulated Protective Order, the Parties, via this Stipulated Motion,
6 move to file under seal an unredacted copy of the Hotel Management Agreement between Carillon
7 Properties and Destination Kirkland Management, Inc., dated May 27, 2011 (“HMA”).
g Vv. CONCLUSION
9 For the foregoing reasons, the Parties respectfully request that this Court order that the
10 following document be filed under seal:
u An unredacted copy of the Hotel Management Agreement between Carillon Properties and
D Destination Kirkland Management, Inc., dated May 27, 2011.
B DATED this 3rd day of July, 2019.
14 SUMMIT LAW GROUP, PLLC TONKON TORP LLP
By s/ Philip S. McCune By s/Jon P. Stride
15 Philip S. McCune, WSBA #21081 Steven D. Olson, WSBA #39086
Alexander A. Baehr, WSBA #25320 Paul Conable, WSBA #43587
16 philm@summitlaw.com Jon P. Stride, WSBA #34686
alexb@summitlaw.com steven.olson@tonkon.com
17 paul,conable@tonkon.com
315 Fifth Avenue S;, Suite 100-—____—______ fon:stride@tonkon-com
18 Seattle, WA 98104-2682
(206) 676-7000 1600 Pioneer Tower
19 || And 888 SW Fifth Avenue, Suite 1600
m Portland, OR 97024
Matthew W. Walch (pro hac vice) (503) 221-1440
20
matthew.walch@lw.com i.
LATHAM & WATKINS LLP Attorneys for Plaintiff
21 330 N. Wabash Avenue, Suite 2800
Chicago, IL 60611 - HARRIGAN LEYH FARMER & THOMSEN
22 (312) 876-7603 LLP
23 || Attorneys for Defendant Hyatt Hotels By s/ Shane P. Cramer
Corporation Tyler L. Farmer, WSBA #39912
24 Shane P. Cramer, WSBA #35099
tylerf@harriganleyh.com
25 shanec@harriganleyh.com
26 999 Third Avenue, Suite 4400

 

 

 

Seattle, WA 98104
(206) 623-1700.

STIPULATED MOTION AND [PROPOSED] ORDER FOR SUMMIT LAW GROUP PLLC
LEAVE TO FILE DOCUMENT UNDER SEAL - 2 315 FIFTH AVENUE SOUTH, Suite 1000
CASE NO. 2:19-cv-00486-JLR

SEATTLE, WASHINGTON 98104-2682
Telephone: (206) 676-7000
Fax: (206) 676-7001

 

 

 
10
11
12
13
14
15
16
ai

Case 2:19-cv-00486-JLR Document 76 Filed 07/03/19 Page 4 of5

And

Callie A. Bjurstrom (pro hac vice)
callie. bjurstrom@pillsburylaw.com
PILLSBURY WINTHROP SHAW
PITTMAN LLP

501 West Broadway, Suite 1100
San Diego, CA 92101

(619) 544-3107

Jeffrey D. Wexler (pro hac vice)
jeffrey. wexler@pillsburylaw.com
PILLSBURY WINTHROP SHAW
PITTMAN LLP

725 S. Figueroa Street, 28th Floor
Los Angeles, CA 90017

(213) 488-7129

Attorneys for Defendant CoralTree Hospitality
Group LLC

ORDER

Based upon the foregoing Stipulation, the Court hereby:

ORDERS, ADJUDGES AND DECREES that the unredacted copy of the Hotel
Management Agreement between Carillon Properties and Destination Kirkland Management, Inc.,
dated May 27, 2011 may be filed under seal.

IT IS SO ORDERED.

ae

DATED this _ $e day of July, 2019.

 

18
19
20
21
22
23
24
25

26

 

 

 

 

Je YORK
THE HONO BLE JAMES L. ROBART
UNITED STATES DISTRICT COURT

STIPULATED MOTION AND [PROPOSED] ORDER FOR Summit LAW GROUP. PLLC
LEAVE TO FILE DOCUMENT UNDER SEAL - 3 315 FIFTH AVENUE SOUTH, suite 1000
CASE NO, 2:19-cv-00486-JLR

SEATTLE, WASHINGTON 98104-2682
Telephone: (206) 676-7000
Fax: (206) 676-7001

 

 
10
il
12
13
14
15
16

TT

18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00486-JLR Document 76 Filed 07/03/19 Page 5of5

 

 

 

 

Presented by:
SUMMIT LAW GROUP, PLLC TONKON TORP LLP
By s/ Philip S. McCune By s/ Jon P. Stride
Philip S. McCune, WSBA #21081 Steven D. Olson, WSBA #39086
Alexander A. Baehr, WSBA #25320 Paul Conable, WSBA #43587
philm@summitlaw.com Jon P. Stride, WSBA #34686
alexb@summitlaw.com steven.olson@tonkon.com
paul.conable@tonkon.com
315 Fifth Avenue 8., Suite 100 Jon.stride@tonkon.com
Seattle, WA 98104-2682
(206) 676-7000 , 1600 Pioneer Tower
And 888 SW Fifth Avenue, Suite 1600
Portland, OR 97024
Matthew W. Walch (pro hac vice) (503) 221-1440
matthew.walch@lw.com -
LATHAM & WATKINS LLP Attorneys for Plaintiff
330 N. Wabash Avenue, Suite 2800
Chicago, IL 60611 HARRIGAN LEYH FARMER & THOMSEN
(312) 876-7603 LLP
Attorneys for Defendant Hyatt Hotels By s/ Shane P_ Cramer
Corporation Tyler L. Farmer, WSBA #39912
Shane P. Cramer, WSBA #35099
tylerf@harriganleyh.com
shanec@harriganleyh.com
999 Third Avenue, Suite 4400
Seattle, WA 98104
(206) 623-1700
And
Callie A. Bjurstrom (pro hac vice)
callie. bjurstrom@pillsburylaw.com
PILLSBURY WINTHROP SHAW”
PITTMAN LLP
501 West Broadway, Suite 1100
San Diego, CA 92101
(619) 544-3107
Jeffrey D. Wexler (pro hac vice)
Jeffrey.wexler@pillsburylaw.com
PILLSBURY WINTHROP SHAW
PITTMAN LLP
725 S. Figueroa Street, 28th Floor
Los Angeles, CA 90017
(213) 488-7129
Attorneys for Defendant CoralTree
Hospitality Group LLC
CASE NO Oto BRR UNDER SEAL - 4 315 FIFTH AVENUE SOUTH, SUITE 1000

SEATTLE, WASHINGTON 98104-2682
Telephone: (206) 676-7000
Fax: (206) 676-7001

 

 

 

 
